Citation Nr: 1335312	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral carpel tunnel syndrome.

2.  Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel







INTRODUCTION

The Veteran served on active duty from June 1985 to October 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).
 
The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In October 2010, the Veteran was scheduled for a hearing before a Veterans Law Judge.  In September 2010, two weeks before the hearing was schedule in Cheyenne, Wyoming, the Veteran's representative notified VA that the Veteran had moved to Virginia was unable to appear for the hearing and the Veteran's representative asked that the hearing be rescheduled.  

In September 2013, the Veteran's representative stated that the Veteran's hearing had not been rescheduled in accordance with the timely request in September 2010.  

In light of the timely request for postponement and as good cause is shown, the Board is granting the motion for a new hearing.  Accordingly, the case is REMANDED for the following action:

Scheduled the Veteran for an electronic hearing in lieu of an in-person hearing at the Regional Office.






The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


